UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1032



MOHAMED BACHIR BARRY,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-934-593)


Submitted:   June 28, 2006                 Decided:   July 20, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner.       Rod J.
Rosenstein, United States Attorney, Larry D. Adams, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mohamed Bachir Barry, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of Barry’s

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*        We deny the petition for

review.

          Barry challenges the immigration judge’s finding that his

testimony was not credible, and that he otherwise failed to meet

his burden of proof to qualify for asylum.          We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotations     and   citations    omitted).    We    uphold   credibility

determinations of the immigration judge if they are supported by

substantial evidence.     Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir. 2006).

          We    have   reviewed   the   administrative   record   and   the

decisions of the Board and the immigration judge, and find that

substantial evidence supports the Board’s negative credibility

finding, as well as its conclusion that Barry failed to establish

the past persecution or well-founded fear of future persecution


     *
      Barry did not challenge the immigration judge’s denial of
protection under the Convention Against Torture before the Board,
and does not seek to raise the issue in this court.

                                   - 2 -
necessary to establish eligibility for asylum.              See 8 C.F.R.

§ 1208.13(a) (2006) (stating that the burden of proof is on the

alien to establish eligibility for asylum); INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (same). Moreover, as Barry cannot sustain

his burden on the asylum claim, he cannot establish his entitlement

to withholding of removal.    See Camara v. Ashcroft, 378 F.3d 361,

367 (4th Cir. 2004) (“Because the burden of proof for withholding

of removal is higher than for asylum--even though the facts that

must be proved are the same--an applicant who is ineligible for

asylum is necessarily ineligible for withholding of removal under

[8 U.S.C.] § 1231(b)(3).”).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -